pro quo arrangement for her to work in his office in exchange for some of
                   her debt to him
                               After discovering Zelotes's and Terry's personal relationship,
                   Michael filed a motion in the divorce court to disqualify Zelotes from
                   representing Terry. The court granted the motion, and afterward, Terry
                   and Zelotes ceased their relationship.
                               The Connecticut State Bar found that Zelotes violated
                   Connecticut Rules of Professional Conduct 1.7(a)(2) (conflict of interest:
                   current clients) and CRPC 8.4 (misconduct). Nevada's comparable rules
                   appear to be Rule of Professional Conduct 1.7(a)(2) (conflict of interest:
                   current clients) and PRC 8.4 (misconduct). In aggravation, the
                   Connecticut bar considered Zelotes past disciplinary history, his lack of
                   remorse, and his failure to perceive the risks associated with his actions.
                   In mitigation, the bar considered Zelotes's belief that his actions were
                   benevolent and for Terry's benefit. On appeal, the Connecticut appellate
                   court affirmed the Connecticut superior court's decision to suspend Zelotes
                   for five months.
                               Pursuant to SCR 114(5), a final adjudication in another
                   jurisdiction that an attorney has engaged in misconduct conclusively
                   establishes the misconduct for purposes of Nevada's reciprocal disciplinary
                   rules. SCR 114(4) provides that this court shall impose identical
                   reciprocal discipline unless the attorney demonstrates, or this court finds,
                   that one of four exceptions applies. None of those exceptions is present
                   here.
                               Accordingly, we grant the petition for reciprocal discipline.
                   Attorney Zenas Zelotes is hereby suspended from the practice of law in



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    es.
                 Nevada for five months, retroactive to August 1, 2014. Zelotes and the
                 State Bar shall comply with SCR 115 and SCR 121.1.
                            It is so ORDERED.



                                                              C.J.



                                                                                 , J.
                                                        Hardesty




                                                        Saitta




                 CC:   David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Zenas Zelotes
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                    3
(0) I947A 4040